     Case 2:19-cv-06182-DSF-PLA Document 52 Filed 03/30/20 Page 1 of 5 Page ID #:1908




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                            UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA

13
       JANET GARCIA, GLADYS ZEPEDA,                   Case No.: 2:19-cv-6182-DSF-PLA
14                                                    Assigned to Judge Dale S. Fischer
       MIRIAM ZAMORA, ALI EL-BEY, PETER
15     DIOCSON JR., MARQUIS ASHLEY, JAMES
       HAUGABROOK, individuals, KTOWN FOR             DEFENDANT CITY OF LOS
16                                                    ANGELES’ OBJECTIONS TO
       ALL, an unincorporated association,            NEW EVIDENCE SUBMITTED
17     ASSOCIATION FOR RESPONSIBLE and                WITH PLAINTIFFS’ REPLY ISO
       EQUITABLE PUBLIC SPENDING an                   MOTION FOR PRELIMINARY
18                                                    INJUNCTION
       unincorporated association,
19
                      Plaintiffs,                    Date: April 6, 2020
20                                                   Time: 1:30 p.m.
        vs.                                          Ctrm: 7D
21 CITY OF LOS ANGELES, a municipal entity;          Judge: Hon. Dale S. Fischer
22 DOES 1-50,
               Defendant(s).                Complaint Filed: July 18, 2019
23
24
25
26
27
28
       CITY’S OBJECTIONS TO NEW EVIDENCE SUBMITTED WITH PLAINTIFFS’ REPLY ISO MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 52 Filed 03/30/20 Page 2 of 5 Page ID #:1909




 1         I.   Objection: Plaintiffs’ New Reply Evidence Should Not Be Considered Unless
 2              The City Has An Opportunity To Respond.
 3              Defendant City of Los Angeles (“City”) hereby submits this objection to Plaintiffs’
 4 new evidence submitted with its Reply filed on March 23, 2020 in support of its Motion
 5 for Preliminary Injunction (Dkt. No. 48, “Reply”).
 6              “Generally, ‘reply briefs are limited in scope to matters either raised by the
 7 opposition or unforeseen at the time of the original motion.’” Townsend v. Monster Bev.
 8 Corp., 303 F. Supp. 3d 1010, 1027 (C.D. Cal. 2018) (citations omitted). This is because
 9 courts recognize that “[n]ew evidence submitted as part of a reply is improper’ because it
10 does not allow the defendant an adequate opportunity to respond.” Id. (striking new
11 evidence submitted with reply in support of class certification motion). Consequently,
12 courts may refuse to consider new evidence submitted with a reply, and at a minimum,
13 “should not consider the new evidence without giving the non-movant an opportunity to
14 respond.” Townsend, 303 F. Supp. 3d at 1027 (citing Provenz v. Miller, 102 F.3d 1478,
15 1483 (9th Cir. 1996)); Iconix, Inc. v. Tokuda, 457 F. Supp. 2d 969, 975-76 (N.D. Cal.
16 2006) (sustaining Defendants’ objection to Plaintiff’s new evidence in reply in support of
17 motion for preliminary injunction, and allowing Defendants to submit supplemental
18 declarations in response).
19              Not only did Plaintiffs file a Second Amended Complaint (Dkt. No. 43, “SAC”)
20 after the City filed its Opposition to the Motion for Preliminary Injunction (Dkt. No. 42),
21 but Plaintiffs then sought to gain an additional strategic advantage by submitting new
22 evidence with their Reply in support of that Motion. Plaintiffs’ Reply evidence includes
23 three new declarations, which neither directly respond to anything offered in the City’s
24 Opposition, nor present “unforeseen” evidence that could not have been submitted with
25 the Opening Motion.1 Dkt. Nos. 48-1 (Declaration of S. Myers), 48-2 (Declaration of J.
26
27     1
     All three Reply declarations were signed after Plaintiffs sought additional time to file
28 their reply citing “disruptions caused by the emergency precautions” in response to
                                                      1
       CITY’S OBJECTIONS TO NEW EVIDENCE SUBMITTED WITH PLAINTIFFS’ REPLY ISO MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 52 Filed 03/30/20 Page 3 of 5 Page ID #:1910




 1 Gibson), 48-3 (Declaration of A. Flowers); see also Townsend, 303 F. Supp. 3d at 1027.
 2 Plaintiffs’ Reply raises the following new evidence and issues:
 3          New Alleged December 27, 2019 Cleanup: Plaintiffs submitted the Declaration
 4 of Albert Flowers. Dkt. No. 48-3; Dkt. No 48-1 at 8:23. Flowers is not a named
 5 individual plaintiff, he does not declare that he is member of KFA or that he resides in the
 6 Koreatown area. Dkt. No. 48-3 at ¶¶ 1-3. Nonetheless, the Flowers Declaration
 7 introduces a new cleanup that allegedly occurred on or around December 27, 2019
 8 involving an alleged removal and discard of a pallet and other miscellaneous statements
 9 regarding the City’s purported past cleanups. Dkt. No 48 at ¶¶ 6-12. This incident is not
10 alleged in the FAC (or the SAC) and was not raised in the Motion for Preliminary
11 Injunction even though it occurred over two months before the Motion was filed. Nor is
12 it even clear how this incident is relevant to the Motion filed by Plaintiffs Diocson,
13 Ashley, and KFA itself.
14          COVID-19 Emergency Response: The City’s Opposition noted that allowing
15 bulky items to remain in the public right-of-way could create the potential for spread of
16 infectious diseases and noted that this “consideration is particularly important because of
17 the recent public health emergencies declared locally for the coronavirus and past
18 incidents involving a typhus outbreak in Downtown Los Angeles.” Dkt. No. 42-6
19 (Declaration of Howard Wong dated March 9, 2020) at ¶ 53. In Reply, the Myers
20 Declaration addresses the City’s emergency COVID-19 motions considered on March 17,
21 2020 (Dkt. No. 48-1 at ¶¶ 26, Ex. G), and the Reply cites Guidelines from the Centers for
22 Disease Control released on March 22, 2020, both of which occurred after the City filed
23 its Opposition. The Flowers Declaration also addresses the City’s efforts to provide
24 emergency shelters and housing for homeless individuals amid the pending COVID-19
25 pandemic, none of which was raised in the Opening Motion or addressed in the City’s
26 Opposition. Dkt. 48-3 at ¶¶ 15-17.
27
28 COVID-19 that caused unexpected office closures for Plaintiffs’ counsel beginning
   March 16. Declaration of Gabriel Dermer, Ex. A (3/16/2020 S. Myers email).
                                                 2
       CITY’S OBJECTIONS TO NEW EVIDENCE SUBMITTED WITH PLAINTIFFS’ REPLY ISO MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 52 Filed 03/30/20 Page 4 of 5 Page ID #:1911




 1          Shelter and Housing Issues: The Myers and Flowers Declarations address issues
 2 regarding shelters and availability of housing that are new issues not raised in the
 3 Opening Motion or addressed in the Opposition. Dkt. No. 48-1 at ¶¶ 7-13, Exs. B-C;
 4 Dkt. No. 48-3 at ¶¶ 15-17. The Flowers Declaration similarly raises new issues regarding
 5 shelter availability and preferences for sheltering in a motel. Dkt. No. 48-3 at ¶¶ 15-17.
 6          Settlement Communications: The Myers Declaration raises new evidence
 7 improperly disclosing settlement communications involving the City’s good-faith efforts
 8 to resolve disputed issues involving the Motion for Preliminary Injunction. Dkt. No. 48-
 9 1 at ¶¶ 19-25, Exs. E-F. This evidence is not admissible under FRE 408, was improperly
10 disclosed, and should not be considered.
11          Discovery: The Myers Declaration raises new and misleading issues regarding the
12 status of discovery. Dkt. No. 48-1 at ¶¶ 14-18, Exs. D, E. The City produced thousands
13 of pages of documents, including regarding reports for alleged incidents and policies.
14 See Dkt. No. 33 at 5 (Order Denying Pltf’s Mot. for Expedited Discovery). The City
15 produced “new” evidence in response to Plaintiffs’ new unalleged incidents involving
16 non-plaintiff third parties raised in the Plaintiffs’ Opening Motion.
17          Past Council Meetings: Plaintiffs’ Reply submitted the Gibson Declaration
18 containing hearsay information Gibson obtained by accessing an audio recording on
19 March 23, 2020 – 7 days after Plaintiffs’ Reply was initially due – of a June 18, 2019 Los
20 Angeles City Council Committee meeting at which testimony was provided about the
21 relative percentage, by tons, of property that came from illegal dumping and from
22 homeless encampments at that time. Dkt. No. 48-2, ¶ 4; Dkt. No. 48 at 11:15. To the
23 extent either of these pieces of evidence are relevant, Plaintiffs made no effort to explain
24 why they could not have been obtained and offered in Plaintiffs’ Opening Motion.
25          Plaintiffs’ Reply Declarations improperly introduce new factual evidence or issues
26 on reply and should not be considered by the Court. See Townsend, 303 F. Supp. 3d at
27 1027. Alternatively, should the Court be inclined to exercise its discretion to review the
28 late submission of new evidence with Plaintiffs’ Reply, the City should be given an
                                                 3
       CITY’S OBJECTIONS TO NEW EVIDENCE SUBMITTED WITH PLAINTIFFS’ REPLY ISO MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 52 Filed 03/30/20 Page 5 of 5 Page ID #:1912




 1 opportunity to respond to it. See Iconix, Inc. v. Tokuda, 457 F. Supp. 2d 969, 975-76
 2 (N.D. Cal. 2006) (sustaining Defendants’ objection to Plaintiff’s new evidence in reply in
 3 support of motion for preliminary injunction, and allowing Defendants to submit
 4 supplemental declarations in response); Townsend, 303 F. Supp. 3d at 1027 (where new
 5 evidence is offered in reply, a court “should not consider the new evidence without
 6 giving the non-movant an opportunity to respond.”) (citations omitted).
 7          The City notes that the circumstances arising from COVID-19 have changed
 8 significantly since Plaintiffs filed their Motion on February 26, 2020 and the City filed its
 9 Opposition on March 9, 2020. If the Court considers Plaintiffs’ new reply evidence, then
10 the City should be afforded an opportunity to respond, including submission of evidence
11 regarding the City’s emergency orders, compliance with the “Safer at Home” emergency
12 orders, the Los Angeles County Department of Public Health and CDC guidelines2, and
13 changes to the City’s operations as a result of COVID-19, all of which is relevant to the
14 analysis of Plaintiffs’ alleged imminent harm and other elements of Plaintiffs’ Motion.
15 The City should also be afforded an opportunity to respond to the other new issues,
16 including new alleged incidents involving non-plaintiff third parties.
17 Dated: March 30, 2020             MICHAEL N. FEUER, City Attorney
18                                   KATHLEEN KENEALY, Chief Assistant City Attorney
                                     SCOTT MARCUS, Senior Assistant City Attorney
19                                   FELIX LEBRON, Deputy City Attorney
20                                   A. PATRICIA URSEA, Deputy City Attorney
21                                   By: /s/Felix Lebron
                                         Attorneys for Defendant
22                                       CITY OF LOS ANGELES
23
24
25
       2
26  See Interim Guidance for Responding to Coronavirus Disease 2019 (COVID-19)
   Among People Experiencing Unsheltered Homelessness (issued Mar. 22, 2020), available
27 at https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-
28 shelters/unsheltered-homelessness.html (last visited Mar. 30, 2020).
                                                 4
       CITY’S OBJECTIONS TO NEW EVIDENCE SUBMITTED WITH PLAINTIFFS’ REPLY ISO MOT. FOR P.I.
